UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6213


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DUSTIN ALAN HILL,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-hc-02069-BR)


Submitted:   September 20, 2010            Decided:   November 4, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Susan Umstead, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, David T. Huband,
Special   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dustin Hill appeals the district court’s order finding

that he continues to satisfy the criteria for commitment set

forth     at    18     U.S.C.      § 4246(a)          (2006)        and     continuing       his

commitment to the custody of the Attorney General.                               We affirm.

               At a hearing, Dr. Jill Grant, a clinical psychologist

at    FMC-Butner,       testified     that       Hill    suffers          from    disorganized

type of schizophrenia.              Evaluators also gave Hill a “rule-out”

diagnosis of schizo-affective disorder, bipolar type, “based on

his     symptoms       of    mania,   hypomania,            and     depressive        episodes

throughout       the    years.”           Dr.       Holly    Rogers,        an    independent

evaluator,       concurred         that     Hill        suffers       from        disorganized

schizophrenia.         She testified that Hill’s psychiatric illness is

only    partially       controlled        with      medication       and     that    his    poor

judgment and poor impulse control increase the likelihood of

future dangerousness.              Dr. Rogers agreed with Dr. Grant that

Hill satisfies the criteria for continued commitment set forth

in    § 4246.        Based    on    this    testimony        and      other       evidence     of

record, including a forensic update, the district court found by

clear and convincing evidence that Hill meets the criteria for

commitment.       The court ordered that Hill’s commitment continue.

               After    reviewing         the    record,       we    conclude        that     the

district court did not clearly err in its determination that

Hill presently suffers “from a mental disease or defect as a

                                                2
result of which his release would create a substantial risk of

bodily injury to another person or serious damage to property of

another.”   See 18 U.S.C. § 4246(a); United States v. Cox, 964

F.2d 1431, 1433 (4th Cir. 1992) (stating standard of review).

We accordingly affirm.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not significantly

aid the decisional process.

                                                        AFFIRMED




                               3